        Case 1:20-cv-06113-KPF Document 11 Filed 09/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FRANKIE MONEGRO, on behalf of himself
and all others similarly situated,

                             Plaintiffs,               20 Civ. 6113 (KPF)

                      -v.-                                  ORDER

TREND LAB, LLC,

                             Defendant.

KATHERINE POLK FAILLA, District Judge:

      On August 28, 2020, the Court scheduled a pretrial conference in this

action for September 30, 2020, at 10:00 a.m (Dkt. #9). That conference will

proceed as scheduled telephonically. Both counsel and defendants shall

appear telephonically for the conference. The dial-in information is as follows:

At 10:00 a.m. on September 30, 2020, the parties shall call (888) 363-4749

and enter access code 5123533. Please note, the conference will not be

available prior to 10:00 a.m.

      SO ORDERED.

Dated: September 18, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
